Citation Nr: 1439780	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-27 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for neurologic impairment of the left upper extremity.

4.  Entitlement to service connection for right leg shortening.

5.  Entitlement to service connection for right hip disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for right wrist disability.

8.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)) in St. Petersburg, Florida.  The Veteran, who also initiated an appeal to other issues addressed in a June 2010 Statement of the Case (SOC), specifically limited his appeal to the issues listed on the title page in a VA Form 9 filing (Appeal to Board of Veterans' Appeals) received in June 2010.

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in Virtual VA.

At the November 2012 hearing, the Veteran argued that his symptoms in the left arm and hand involved neurologic impairment due to his cervical spine disability.  With respect to his left upper extremity, the medical records reflect diagnoses of left shoulder impingement, cervical stenosis, left upper extremity neuropathy and carpal tunnel syndrome.  In light of this evidence, and consistent with the Veteran's testimony, the Board has recharacterized the claims involving the left upper extremity as encompassing a claim of entitlement to service connection for neurologic impairment of the left upper extremity as well as a claim of entitlement to service connection for left shoulder disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (defining the scope of the claim as including any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran also argued that his claimed right hip and right wrist disabilities may be a manifestation of his service-connected gout.  The Board has also rephrased these issues, previously characterized as right hip trochanteric bursitis and right wrist strain, to more broadly encompass any applicable diagnosis.

In a September 2013 rating decision the RO denied the claim for benefits under the provisions of 38 U.S.C.A. § 1151 for a cervical spine disability.  In December 2013, the Veteran submitted a Notice of Disagreement with the adverse determination.  To date a statement of case has not been issued.  This will be addressed in the REMAND section.

In November 2013, the Veteran filed a claim for an increased rating for the service-connected back disability.  Also, in April 2014, the Veteran filed a claim for an increased rating for the service-connected knee disability, stating that he has undergone a total knee replacement.  These issues have not been developed or adjudicated by the RO.  The issues are referred to the RO for appropriate action.

The issue of entitlement to service connection for right leg shortening is addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

At a Board hearing held on November 29, 2012, the Veteran withdrew his appeal seeking service connection for right leg shortening.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to service connection for right leg shortening have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At a Board hearing held on November 29, 2012, the Veteran withdrew his appeal seeking service connection for right leg shortening.  See 38 C.F.R. § 20.204(b)(1).  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is dismissed for lack of jurisdiction by the Board.


ORDER

The claim of entitlement to service connection for right leg shortening is dismissed without prejudice.


REMAND

The Veteran seeks to establish entitlement to service connection for cervical spine disability with associated neurologic impairment of the left upper extremity, as well as a headache disability, which he attributes to a motor vehicle accident (MVA) which occurred in 1974.  

The Veteran also claims the onset of right hip and right wrist disabilities in service, which may be potentially related to his service-connected gout disability.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran's service treatment records (STRs) document his report of an MVA in 1974, see September 24, 1974 thoracic and lumbar spine x-ray report, although the exact details of that accident are not described.  The Veteran has described this accident as causing his forehead to strike the vehicle dash without the use of a seat belt.  The Veteran's account of the accident details are deemed credible and, thus, establishes an in-service event for purposes of 38 C.F.R. § 3.159(c)(4)(B).

In March 2013, the Veteran submitted several form letter statements from a VA physician which states that, after review of the Veteran's STRs and treatment records since service separation, the Veteran's cervical degenerative joint disease (DJD) and cervical stenosis with left upper extremity neuropathy (including left hand numbness) is most likely caused by or a result of service.

Notably, these medical opinion form letters neither provide any factual history supporting these opinions nor any reasoning supporting the conclusions reached.  The Veteran has reported chronic headaches since 1974.  See VA examination report dated May 2010.  On the other hand, records more contemporaneous in time to service appear to reflect the onset of chronic headaches after service.  See April 1994 VA Persian Gulf and Agent Orange examination report (reporting the onset of headaches after service).  See also STRs dated June 1985, January 1989, July 1989, March 1990 and September 1990 (denying headaches).  Additionally, an April 1994 VA examiner attributed the Veteran's headaches to prolonged reading and writing at work rather than a cervical spine etiology which is similar to an assessment rendered by a military physician in September 1982.

The record also reflects that the claims folder does not contain all of the Veteran's VA clinic records.  The Veteran has reported that VA has been his sole provider of treatment since service discharge.  See, e.g., Veteran's written statements received in June 1994 and July 2010.  He began treatment at the James A. Haley VA Medical Center (VAMC) in October 1992, see VA Form 21-4138 received in January 1993, and appears to have undergone some evaluations for dry eye and/or headaches at MacDill Air Force Base in 1992.  See VA Persian Gulf and Agent Orange examination report dated April 1994.

A review of the AOJ's requests for VA clinic records over the years reflects that records from the James A. Haley VAMC have not been requested for the time period from October 1992 to April 1993, from May 1994 to January 1996, and from August 2010 to October 2010.  These records, as well as updated records since November 2011, must be associated with the claims folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).

Once all relevant records are obtained, the Board finds that further medical opinion based upon review of the entire record is necessary to decide these claims.

The Veteran's STRs also reflect that he was treated for intermittent gout throughout the course of his military career which included involvement of his right wrist (February 1973) and possibly the right hip (February 1989).  In February 1989, the Veteran reported that his right hip pain had started 12 years previous.  In light of this history, the Board requires further clarifying opinion as to whether any current disability of the right wrist and/or right hip had its onset in service and/or is a manifestation of service-connected gout.

Finally, the Board observes that the Veteran has argued that some of his currently claimed disabilities may be caused and/or aggravated by his service-connected bilateral knee and back disabilities.  See VA Form 21-4138 received in June 2010.  The record includes observations from a VA physical therapist in June 2010 that the Veteran's poor walking and standing posture with limping gait mainly due to pain at knees "could aggravate his neck and left shoulder pain."  In order to afford the Veteran every possible consideration, the Board will also request medical opinion as to whether his claimed disabilities may be proximately due to service-connected bilateral knee and lumbar spine disabilities.  See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder the following clinic records:

	a) all records from MacDill AFB between 1992 and 1994;

	b) complete records from the James A. Haley VAMC from October 1992 to April 1993, from May 1994 to January 1996, from August 2010 to October 2010, and and from November 2011 to the present.  

2.  After completion of the above, the Veteran should be scheduled for appropriate VA examination(s) to obtain clarifying medical diagnoses and opinions.  The claims folder contents, to include the Board's hearing transcript located in Virtual VA, must be made available to the examiner(s) for review.

In providing the opinions requested below, the examiner(s) is/are instructed to consider the following:

* the Board's factual finding that the Veteran was involved in an MVA in 1974 which is only partially documented in the STRs (see, e.g. September 24, 1974 thoracic and lumbar spine x-ray report) and that the examiner should accept the Veteran's description of injury at the November 2012 Travel Board hearing;
* STRs in February 1973 reflecting treatment for right wrist redness, swelling and effusion assessed as arthralgia;
* a February 1980 STR reflecting a finding of tenderness at the L4-5 paravertertebral muscles and the sacroiliac (SI) joint with x-ray examination interpreted as showing moderate scoliosis and transitional L5 vertebra;
* a September 1982 optometry clinic record reflecting an assessment of headaches from reading;
* STRs in February 1989 reflecting the Veteran's report of a 12-year history of right hip pain assessed as DJD of the right hip possibly related to gouty arthritis;
* the Veteran's denial of headaches in June 1985, January 1989, July 1989, March 1990 and September 1990;
* an April 1994 VA Persian Gulf and Agent Orange examination report noting an 81/2 month history of headaches and blurred vision assessed as headaches (browaches) secondary to prolonged reading and writing at work;
* an April 1994 VA ophthalmology consultation wherein the Veteran reported a 15-year history of dry eyes and a history of headaches for a few days;
* a February 1995 radiographic report interpreted as showing mild degenerative disc disease at C5-6 with slight narrowing of the disc space with small anterior and posterior osteophyte formation;
* a July 1997 VA heart examination report noting that the Veteran's description of right upper extremity symptoms sounded more like arthritis or cervical stenosis rather than cardiac pain;
* a March 2009 physical therapy note reflecting the Veteran's report of a recent onset of acute neck and left shoulder pain with no history of injury;
* a June 2, 2009 physical therapist note commenting that the Veteran tended to walk with forward, thoracic kyphosis and limping posture due to pain at the knees;
* a June 4, 2009 physical therapist note indicating that the Veteran had "poor walking and standing posture with limping gait mainly due to pain at knees which could aggravate his neck and left shoulder pain";
* a June 2009 radiograph examination interpreted as showing moderate rotator cuff impingement with distal supraspinatus and infraspinatus tendinosis of the left shoulder;
* a May 2010 VA examination report wherein the Veteran reported chronic headaches since a 1974 MVA;
* an August 2010 magnetic resonance imaging (MRI) scan interpreted as showing mild cord compression at C3-4 with mild to moderate bilateral foraminal narrowing, mild to moderate cord compression at C4-5 with moderate bilateral foraminal narrowing, and moderate to severe cord compression at C5-6 with mild bilateral foraminal narrowing; and
* an August 2013 VA clinic record reflecting an assessment of carpal tunnel syndrome.

Cervical spine disability

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability, including degenerative joint disease and stenosis:

   a) first manifested in service OR is due to an event in service, to include the 1974 motor vehicle accident;
   
   b) is caused by serv1ice-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or his long-standing history of intermittent gout; OR
   
   c) has been aggravated beyond the normal progress of the disorder by service-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or his long-standing history of intermittent gout?  If so, the examiner should identify that aspect of the disability which is due to such aggravation.


Left upper extremity disability

The examiner should identify all orthopedic and neurologic impairments of the left upper extremity, including the shoulder.  The examiner should take into consideration the prior diagnoses of rotator cuff impingement with tendinosis, radiculopathy and carpal tunnel syndrome.

The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that any current disability of the Veteran's left upper extremity:

a) first manifested in service OR is due to an event in service, to include the 1974 MVA;
   
b) is caused by service-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or his long-standing history of intermittent gout; OR
   
c) has been aggravated beyond the normal progress of the disorder by service-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or his long-standing history of intermittent gout?  If so, the examiner should identify that aspect of the disability which is due to such aggravation.
   
d) If it is determined that a cervical spine disability is due to service or to a service-connected disability, state whether such cervical spine disability caused a left upper extremity disability.  If so, identify that specific disability. If such cervical spine disability did not cause a left upper extremity disability state whether such condition aggravates a left upper extremity disability beyond natural progress.  If so, identify the disability and the aspect of disability which is due to such aggravation.

Right hip disability 

The examiner should identify all current disabilities of the right hip, to include consideration of the in-service history of right hip, lumbar spine and sacroiliac symptoms as well as his long-standing history of service-connected gout.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current disability of the right hip:

a) first manifested in service OR is due to an event in service, to include the 1974 MVA; 
   
b) is caused by service-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or his long-standing history of intermittent gout; OR
   
c) has been aggravated beyond the normal progress of the disorder by service-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or long-standing his history of intermittent gout?  If so, the examiner should identify that aspect of the disability which is due to such aggravation.


Headaches

a) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache disorder first manifested in service OR is due to an event in service, to include the 1974 MVA?

b) If it is determined that a cervical spine disability is due to service or to a service-connected disability, state whether such cervical spine disability caused a headache disability.  If such cervical spine disability did not cause a headache disability state whether the cervical spine disability aggravates a headache disability beyond the natural progress of the disability.  If so, the aspect of disability which is due to such aggravation should be identified.

Right wrist disability

The examiner should identify all current disabilities of the right wrist, to include consideration of the in-service history of right wrist symptoms and his long-standing history of service-connected gout.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current disability of the Veteran's right wrist:

a) first manifested in service OR is due to an event in service, to include the 1974 MVA; OR
   
b) is caused by service-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or his long-standing history of intermittent gout; OR
   
c) has been aggravated beyond the normal progress of the disorder by service-connected multi-level degenerative changes of the lumbar spine with scoliosis, bilateral knee disability and/or his long-standing history of intermittent gout?  If so, the examiner should identify that aspect of the disability which is due to such aggravation.

3.  Issue the Veteran and his representative a Statement of the Case pertaining to the appeal of the September 2013 rating decision denying benefits under the provisions of 38 U.S.C.A. § 1151 for a cervical spine disability.  Inform the Veteran that if the decision remains adverse that in order to appeal the decision to the Board he would need to submit a substantive appeal.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into consideration the evidence received since the last SOC/SSOC.  The Veteran and his representative should be given an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


